                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

TINA COX                                                                                  PLAINTIFF

V.                                                              CAUSE NO.: 1:18-CV-199-SA-DAS

GUIDEONE AMERICAN INSURANCE
COMPANY                                                                                DEFENDANT

                                               ORDER

       The Plaintiff in this case originally filed her Complaint [2] in the Circuit Court of Lee County

Mississippi on September 10, 2018 against GuideOne American Insurance Company. The case was

timely removed to this Court by GuideOne on November 9, 2018. In addition to this case, GuideOne

removed four similar cases, all of which were assigned to either Judge Aycock, Judge Mills, or Judge

Davidson.

       Identical motions to remand, and motions to dismiss are currently pending in all five cases.

Because of the common facts and questions of law all five cases, the Court, on its own motion, invokes

Rule 42 of the Federal Rules of Civil Procedure.

                                           Legal Standard

       Federal Rule of Civil Procedure 42 provides that “if actions before the court involve a common

question of law or fact, the court may: (1) join for hearing or trial any or all matters at issue in the

actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay.

FED. R. CIV. P. 42. “The proper solution to the problems created by the existence of two or more cases

involving the same parties and issues, simultaneously pending in the same court would be to

consolidate them under Rule 42.” Miller v. U.S. Postal Service, 729 F.2d 1033, 1036 (5th Cir. 1984).

“A motion to consolidate is not required; the court may invoke Rule 42 sua sponte.” Gentry v. Smith,

487 F.2d 571, 581 (5th Cir. 1973). Consolidation does not completely merge the two cases as to

deprive a party of any substantial rights that he may have had if the actions had proceeded separately,
for the two suits retain their separate identities and each requires the entry of a separate judgment.

Kershaw v. Sterling Drug, Inc., 415 F.2d 1009, 1012 (5th Cir. 1969).

                                              Discussion

       In all five cases, each Plaintiff filed identical complaints, with the exception of information

regarding each Plaintiff’s identity and residence. They each assert the same theories of liability, and

in addition, on November 28, 2018, the Plaintiffs all filed identical Motions to Remand. All five

complaints are premised on the same set of factual allegations and the Motions to Remand argue the

same legal grounds.

       Consolidation is proper to efficiently adjudicate these cases without causing unnecessary

delay. The Court orders the consolidation of these cases. The Court finds that consolidation would

not deprive either party of any substantial right. Miller, 729 F.2d at 1035.

                                              Conclusion

       Because the Court finds that consolidation of these cases will avoid unnecessary delay and aid

judicial efficiency, the Court orders the consolidation of the following cases:

       Cox v. GuideOne American Insurance Company et al 1:18-cv-199-SA-DAS

       Pegram, Jr. v. GuideOne American Insurance Company et al 1:18-cv-200-GHD-DAS

       Sullivan v. GuideOne American Insurance Company et al 1:18-cv-201-GHD-DAS

       Sullivan v. GuideOne American Insurance Company et al 1:18-cv-202-SA-DAS

       Rhea v. GuideOne American Insurance Company et al 1:18-cv-242-MPM-RP

Pursuant to Local Rule 42, Case Number 1:18-cv-199-SA-DAS will serve as the lead case, and the

style will read as above captioned. The remaining cases will be members of the lead case.

       The plaintiffs and all counsel associated with lead and member cases are directed to indicate

both the lead case number and the consolidated case number in the caption of any documents filed

with the court. The word “CONSOLIDATED” must appear directly under the lead case number.
Plaintiffs and all counsel are directed to docket and file all documents in the lead case unless otherwise

directed. Documents may be filed in all cases by printing the words “FILED IN ALL CASES” in the

caption under the last case number and electronically filing the document in every case which the

document is to be filed, or appropriately spreading the filing according to the court’s electronic

management and filing system. The parties are responsible for accurately and correctly adhering to

these requirements in all filings via the court’s electronic case management system.



       It is SO ORDERED, on this the 5th day of March, 2019.

                                                       /s/ Sharion Aycock
                                                        UNITED STATES DISTRICT JUDGE
